Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 












Abstract
An apparatus configured to: present a virtual reality space having at least one defined and non-defined region; control a point-of-view location and a direction-of-view orientation based on sensors configured to sense the user in a real-world play space; receive input to move by means other than said sensors; determine if the requested point-of-view location is allowed or not allowed wherein a location is not allowed if any physical locations in the play space correspond to point-of-view locations in the virtual reality space that lie within a non-defined region and if the requested point-of-view location is not allowed, determine at least one of: (i) a compromise point-of-view location; (ii) a compromise direction-of-view orientation; (iii) a compromise point-of-view location and direction-of-view orientation; (iv) a compromise physical position of the user in the real-world play space; and present the virtual reality space from/with the at least one of (i), (ii), (iii) and (iv).

Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie Cristiano on July 26, 2021.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-5, 7, 9-16, 18 and 20 are allowed 
4.	Independent claims 1, 12 and 20 claim an apparatus configured to: present a virtual reality space having at least one defined and non-defined region; control a point-of-view location and a direction-of-view orientation based on sensors configured to sense the user in a real-world play space; receive input to move by means other than said sensors; determine if the requested point-of-view location is allowed or not allowed wherein a location is not allowed if any physical locations in the play space correspond to point-of-view locations in the virtual reality space that lie within a non-defined region and if the requested point-of-view location is not allowed, determine at least one of: (i)   a compromise point-of-view location; (ii)  a compromise direction-of-view orientation; (iii) a compromise point-of-view location and direction-of-view orientation; (iv) a compromise physical position of the user in the real-world play space; and present the virtual reality space from/with the at least one of (i), (ii), (iii) and (iv), in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Gullicksen US Patent Application (20180061127), hereinafter “Gullicksen”, Rathod US Patent Application (20180350144), hereinafter “Rathod” and Berkes et al., US Patent Application (20110119640), hereinafter “Berkes”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 12 and 20: “1. An apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: cause presentation of a virtual reality space from a point-of-view location in the virtual reality space and with a direction-of-view orientation in the virtual reality space, the virtual reality space having at least one defined region and at least one non-defined region; control the position of the point-of-view location and the direction-of-view orientation in the virtual reality space based on data received from one or more sensors configured to determine a respective and corresponding physical position and physical orientation of a user within a boundary of a real-world play space; receive an indication of an input to move the point-of-view location in the virtual reality space to a requested point-of-view location, where-in the input is other than the sensed physical position or physical orientation of the user in the real-world play space; determine if the requested point-of-view location is allowed or not allowed based on information indicative of the current physical location of the user in the real-world play space and the boundary of the real-world play space, wherein a location in the virtual space is not allowed if any physical locations within the boundary of the real-world play space relative to the current physical location of the user correspond to point-of-view locations in the virtual reality space relative to the location in the virtual space that lie within a non-defined region of the virtual reality space, and wherein a location in the virtual space is allowed if all physical locations within the boundary of the real-world play space relative to the current physical location of the user correspond to point-of-view locations in the virtual reality space relative to the location in the virtual space that are wholly within the defined region of the virtual reality space, and determine the requested point-of-view location is not allowed, and in response thereto, determine at least one of: (a) a compromise point-of-view location in the virtual reality space comprising a location in the virtual reality space determined based on the requested point-of-view location and that is allowed; (b) a compromise direction-of-view orientation in the virtual reality space comprising an orientation determined based on the direction-of-view orientation at the time the input is received and with which the requested point-of-view location is allowed; or (c) a compromise point-of-view location and a compromise direction-of- view orientation in the virtual reality space comprising a location and orientation determined based on the requested point-of-view location and the direction-of-view orientation at the time the input is received and wherein the compromise point-of-view location in combination with the compromise direction-of-view orientation is allowed; further in response to determining the requested point-of-view location is not allowed, determine a compromise physical position of the user in the real-world play space at which the requested point-of-view location is allowed, wherein the requested point-of-view location is allowed if all physical locations within the boundary of the real-world play space relative to the compromise physical location of the user correspond to point-of-view locations in the virtual reality space that are wholly within the defined region of the virtual reality space; cause presentation of guidance for the user to move to the compromise physical position; and in response to determining the user has moved to the compromise physical position, cause presentation of the virtual reality space respectively from the at least one of the compromise point-of-view location in the virtual reality space, requested point-of-view location with the compromise direction-of-view orientation;, or compromise point-of-view location with the compromise direction-of-view orientation or the requested point-of-view location”.
In regards to claims 1, 12 and 20 the representative prior art is Gullicksen, Rathod and Berkes. Gullicksen discloses technique for rendering virtual content to a user stores map data of features in a physical environment of the user and measures the location of the user with stationary sensors placed at respective locations within the environment. A server provides the location of the user and portions of the map data to a headset worn by the user. The headset is thus enabled to render virtual content at apparent locations that are based on the measured location of the user and the features described by the map data.
Rathod discloses Systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment: host, at a server, a virtual world geography or environment that correspondences the real world geography or environment as a result, as the user continuously moves about or navigates in a range of coordinates in the real world, the user also continuously moves about in a range of coordinates in the real world map or virtual world; generate and access, by the server, a first avatar or representation, that is associated with a first user or entity in the virtual world; monitor, track and store, by the server, plurality types of data associated with user's real life or real life activities, actions, transactions, participated or participating events, current or past locations, checked-in places, participations, expressions, reactions, relations, connections, status, behaviours, sharing, communications, collaborations, interactions with various types of entities in the real world; receive, by the server, first data associated with a mobile device of the first user related to the first activity from the first geo-location co-ordinates or place; determine, by the server, one or more real world activities of the first user based on the first data; generate, record, simulate and update, by the server, virtual world based on said stored data, wherein updating a first avatar, that is associated with the first user or entity, in the virtual world; causing, by the server, a first avatar associated with the first user or entity, to engage in one or more virtual activities in the virtual world, that are at least one of the same as or sufficiently similar to or substantially similar to the determined one or more real world activities, by generating, recording, simulating, updating and displaying, by a simulation engine, simulation or a graphic user interface that presents a user a simulation of said real-life activities; and display in the virtual world, by the server, said real world activity or interacted entity or location or place or GPS co-ordinates related or associated or one or more types of user generated or provided or shared or identified contextual one or more types of contents, media, data and metadata from one or more sources including server, providers, contacts of user and users of network and external sources, databases, servers, networks, devices, websites and applications, wherein virtual world geography correspondences the real world geography.
Berkes discloses applications such as computer games, multimedia applications, office applications or the like use controls to allow users to manipulate characters or control other aspects of an application. Typically such controls are input using, for example, controllers, remotes, keyboards, mice, or the like. Unfortunately, such controls can be difficult to learn, thus creating a barrier between a user and such applications. Furthermore, such controls may be different than actual actions for which the controls are used. For example, a game control that causes a game character to swing a baseball bat may be a combination of buttons and may not correspond to an actual motion of swinging the baseball bat, or a control to reposition a view on a screen, such as repositioning the view of a map in a map application, may be a selection of arrow buttons on a keyboard and may not correspond to the actual motion of the files.  Berkes further discloses the use of an indication to the user regarding the zone to which the user's position corresponds. This type of feedback to a user may explain why a particular gesture is not registering with the system. The user may be able to quickly identify that the user is not in the proper zone for the particular gesture. For example, an indicator could be a light bar displayed on display 210, or a physical light bar in the physical space, with an indication of each zone along the bar. The indicator could correlate the user's position to each zone, lighting up along the bar to correspond to the zone in which the user is located.

In regards to claims 1, 12 and 20 Gullicksen, Rathod and Berkes, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “determine if the requested point-of-view location is allowed or not allowed based on information indicative of the current physical location of the user in the real-world play space and the boundary of the real-world play space, wherein a location in the virtual space is not allowed if any physical locations within the boundary of the real-world play space relative to the current physical location of the user correspond to point-of-view locations in the virtual reality space relative to the location in the virtual space that lie within a non-defined region of the virtual reality space, and wherein a location in the virtual space is allowed if all physical locations within the boundary of the real-world play space relative to the current physical location of the user correspond to point-of-view locations in the virtual reality space relative to the location in the virtual space that are wholly within the defined region of the virtual reality space, and determine the requested point-of-view location is not allowed, and in response thereto, determine at least one of: (a) a compromise point-of-view location in the virtual reality space comprising a location in the virtual reality space determined based on the requested point-of-view location and that is allowed; (b) a compromise direction-of-view orientation in the virtual reality space comprising an orientation determined based on the direction-of-view orientation at the time the input is received and with which the requested point-of-view location is allowed; or (c) a compromise point-of-view location and a compromise direction-of- view orientation in the virtual reality space comprising a location and orientation determined based on the requested point-of-view location and the direction-of-view orientation at the time the input is received and wherein the compromise point-of-view location in combination with the compromise direction-of-view orientation is allowed; further in response to determining the requested point-of-view location is not allowed, determine a compromise physical position of the user in the real-world play space at which the requested point-of-view location is allowed, wherein the requested point-of-view location is allowed if all physical locations within the boundary of the real-world play space relative to the compromise physical location of the user correspond to point-of-view locations in the virtual reality space that are wholly within the defined region of the virtual reality space; cause presentation of guidance for the user to move to the compromise physical position; and in response to determining the user has moved to the compromise physical position, cause presentation of the virtual reality space respectively from the at least one of the compromise point-of-view location in the virtual reality space, requested point-of-view location with the compromise direction-of-view orientation;, or compromise point-of-view location with the compromise direction-of-view orientation or the requested point-of-view location” of the claimed invention.  Claims 2-5 & 7; 9-11 and13-16 & 18 depend from claims 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694